Mr. Justice Freeman delivered the opinion of the court. The alleged negligence upon which appellant bases his claim to recover is, that the master had failed to furnish a reasonably safe place for appellant to work, and failed to exercise reasonable care in adopting proper precautions to protect him from avoidable danger. The claim is that the injury was caused by the sudden descent of a quantity of lard xveighing about a hundred' pounds upon appellant’s hand, forcing it into the hole in contact'with the knives beneath. It appears, however, from the evidence, that if the accident was thus caused, it was not owing to any failure of appellee to provide suitable means for regulating the flow and preventing such, contingency. It is not contended that this apparatus was not in working order, and entirely sufficient for its purpose. It appears to have been under the control of appellant’s helper, or, as he calls himself, “partner.” This man stood on the other side of the table opposite and about two feet from appellant. It was his business to regulate the quantity of lard delivered on the table to be fed into the hasher. He did this he states by keeping his right hand on the fork while with his left hand he “pulled the lard from beneath the fork ahd put it down in the hole and there the feeder would take it.” He testified as a witness for appellant, but denies that a hundred pounds fell down at once, as appellant testified, and says that nothing of that kind happened. He testifies that as he used the fork at that time it held the lard back. We have then a case where appellee had furnished appellant a place to work provided with apparatus intended and sufficient to guard against an accident such as appellant claims caused the injury. If there was a failure to make use of the guard-hook, which the helper denies, it was not the fault of the master. The ordinary dangers of the occupation of feeding the hasher were as well known to appellant who had previously suffered injuries from such machines as they could be to anyone. He knew that if he put his hand so far down into the opening in the surface of the table as to bring it in contact with the machinery six or eight inches below, the hand would be injured. The danger was obvious and apparent. Appellant assumed the' risk, thus waiving claims for damages if he allowed himself to be injured. Browne v. Siegel Cooper & Co., 191 Ill. 226-233; C. & E. I. R. R. Co. v. Heerey, 203 Ill. 492-495-6, and cases there cited. The injury is extremely serious, but conceding it to have occurred just as appellee states, it was not owing to any negligence of the master, and as to this we are compelled to conclude there can be no difference of opinion among reasonable minds. The entire evidence with all the inferenees the jury could justifiably draw from it is insufficient to support a verdict for plaintiff. It was not error, therefore, to direct a verdict for the defendant as was done. Boyle v. I. C. R. R. Co., 88 Ill. App. 255-257. The judgment of the Circuit Court must be affirmed. Affirmed.